In the Supreme Court of Georgia



                               Decided: May 3, 2022


      S22Y0718. IN THE MATTER OF DONALD FRANCIS
                       HAWBAKER.


     PER CURIAM.

     This disciplinary matter is before the Court on the report and

recommendation of Special Master LaRae D. Moore, recommending

that the Court accept respondent Donald Francis Hawbaker’s (State

Bar No. 908709) petition for voluntary surrender of his license

following his felony convictions. See Rule 8.4 (a) (2) of the Georgia

Rules of Professional Conduct (“GRPC”) (conviction of a felony is a

violation of the GRPC and the maximum penalty is disbarment),

found in Bar Rule 4-102 (d).

     The record shows the following. Hawbaker has been a member

of the State Bar since 2013 and has been a member of the Texas Bar

since 1979. He is currently incarcerated following his July 2, 2021
guilty pleas in the Superior Court of Spalding County to five felony

counts of aggravated assault on a peace officer; he was sentenced on

each count to a term of 20 years, serve 10, with the counts to run

concurrently. The factual basis for the guilty pleas is that deputies

went to Hawbaker’s home on February 4, 2020, to serve an arrest

warrant on him for simple assault and disorderly conduct, but

Hawbaker refused to leave his home and opened fire on the deputies.

Pursuant to the State Bar’s request, this Court appointed a Special

Master, see Bar Rule 4-106, and thereafter, Hawbaker submitted

his petition for voluntary surrender, admitting that by his

convictions he violated GRPC Rule 8.4 (a) (2).

     In a thorough report and recommendation, the Special Master

recommended that the Court accept the petition for voluntary

surrender. The special master concluded that allowing an attorney

with such egregious felony convictions to practice law would

seriously erode the public’s confidence in the profession. We agree,

especially given that the evidence in mitigation was insufficient to

justify a lesser penalty. Although Hawbaker cooperated in the

                                 2
disciplinary proceeding and had no prior disciplinary record, he did

not acknowledge the wrongful nature of his conduct, express any

remorse for the serious injury that he could have caused, or admit

that he caused serious damage to the legal profession generally. See

In the Matter of Ortman, 289 Ga. 130, 130-131 (709 SE2d 784) (2011)

(Although disbarment is considered the typical level of discipline

imposed in cases involving violent felonies, “we have never

foreclosed the possibility that a lesser punishment than disbarment

might be appropriate where the circumstances and mitigating

factors are sufficient to justify a lesser penalty.” (citations omitted)).

     Following the docketing of the record in this Court, neither

party submitted a response. Having reviewed the record, we agree

to accept the Special Master’s recommendation, which is consistent

with prior similar cases. See, e.g., In the Matter of Zeh, 313 Ga. 56

(867 SE2d 124) (2021) (accepting petition for voluntary surrender of

license following respondent’s conviction for aggravated assault and

simple assault); In the Matter of Pronk, 281 Ga. 511 (640 SE2d 32)

(2007) (accepting petition for voluntary surrender of license

                                    3
following respondent’s conviction for aggravated assault); In the

Matter of Baumhammers, 274 Ga. 760 (559 SE2d 482) (2002)

(accepting petition for voluntary surrender of license following

respondent’s conviction for murder and aggravated assault); In the

Matter of Collins, 263 Ga. 185, 185 (429 SE2d 908) (1993) (conviction

for aggravated assault warranted disbarment). Therefore, we accept

Hawbaker’s petition for voluntary surrender of his license, which is

tantamount to disbarment. See GRPC Rule 1.0 (r).

     Accordingly, it is hereby ordered that the name of Donald

Francis Hawbaker be removed from the rolls of persons authorized

to practice law in the State of Georgia. Hawbaker is reminded of his

duties pursuant to Bar Rule 4-219 (b).

     Voluntary surrender of license accepted. All the Justices concur.




                                  4